Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, it is unclear the meaning of “FPGA, an ASIC, a PLD”.  The definition for these words may change in the future.  Therefore, the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

Claim(s) 1 – 2, 9, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 20100183044).
Regarding claim 1, Tanaka discloses a smoke and fire source detection system comprising: 
a flexible printed circuit board (flexible printed circuit board 246) including a film substrate and an electrical conductor layer (conductor 246d) formed on the film substrate (246), wherein the electrical conductor layer includes a two-dimensional conductor path pattern (figure 5) in a plane of the electrical conductor layer, wherein the flexible printed circuit board comprises: 
a first end portion (the end having connector 7) including an electronic control device (control signal processing circuit 53) and a data and energy supply interface coupled to the electronic control device; 
a second end portion (the end of probe 2 with ground connection, figure 2) including a ground connection (ground connection attached to sensors 25 and 26); 
a data and energy supply conductor path (conductor from one end connector 7 to the end of probe 2 carrying power and data) formed in the electrical conductor layer extending from the data and energy supply interface of the first end portion to the ground connection of the second end portion; and 
sensor module portions (sensor 25 and 26) each arranged at a different longitudinal extension position along the flexible printed circuit board between the first end portion and the second end portion and each of the sensor module portions 

Regarding claim 2, Tanaka discloses the claimed invention as set forth in claim 1.  Tanaka further discloses each of the sensor module portions includes a sensor control device which is designed to actuate the temperature sensor and/or the smoke detector of the sensor module portion (CPU for the sensor, figure 10).

Regarding claim 9, Tanaka discloses the claimed invention as set forth in claim 1.  Tanaka further suggests the electronic control device comprises at least one of a FPGA, an ASIC, a PLD, a microcontroller and a microprocessor (CPU, figure 10).

Regarding claim 15, Tanaka discloses a flexible printed circuit board including: 
a film substrate layer (flexible printed circuit board 246); 
an electrical conductor layer (conductor 246d) on the film substrate layer, wherein the electrical conductor layer includes a two-dimensional conductive pattern (figure 5); 
a first end portion of the flexible printed circuit board includes an electronic control device (the end having connector 7), a data interface (connector 7) and an energy supply interface coupled by the conductive pattern to the electronic control device (conductor from one end connector 7 to the end of probe 2 carrying power and data); 

a data path and energy supply path in the conductive pattern which extend from the data and energy supply interface of the first end portion to the ground connection of the second end portion (conductor from one end connector 7 to the end of probe 2 carrying power and data); and 
sensor module portions each arranged at a different longitudinal position (position of sensor 25 and 26 along the longitudinal of the board, figure 4) along the flexible printed circuit board between the first end portion and the second end portion and each of the sensor module portions comprise at least one of a temperature sensor (temperature sensor; see abstract) and a smoke detector, wherein the sensor module portions are connected by the energy supply path to the energy supply interface and by the data path to the data interface.

Regarding claim 16, Tanaka discloses the claimed invention as set forth in claim 15.  Tanaka further suggests an insulating layer covering the electrical conductor layer and the sensor module portions (conductor is hidden under the insulator, figure 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20100183044), in view of Li (US 20130161078).
Regarding claim 3, Tanaka discloses the claimed invention as set forth in claim 1.
Tanaka does not explicitly disclose the first end portion further comprises a serial data bus interface coupled to the electronic control device.
Li teaches a serial data bus interface (11) at the end of the connection.
It would have been obvious to one having skill in the art at the effective filing date of the invention to use a common connector such as a Universal data bus, as suggested by Li, in order to connect the device to many other electronic equipments.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20100183044), in view of Vaughan (US 20050126838).
Regarding claim 12, Tanaka discloses the claimed invention as set forth in claim 1.
Tanaka does not explicitly disclose an aircraft having at least one of the smoke and fire source detection system according to claim 1.
Vaughan teach an aircraft having smoke detector (paragraphs 14 - 17).
It would have been obvious to one having skill in the art at the effective filing date of the invention use a smoke detector on an aircraft in order to detect a fire hazard.


Allowable Subject Matter
Claim 14 is allowed.
Claims 4 – 8, 10, 11, 13, 14, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the first end portion further comprises at least one wireless transmission interface coupled to the electronic control device. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that a system-internal data bus line in the electrical conductor layer between the first end portion and the second end portion, wherein the system internal data bus line couples the sensor module portions to one another to provide data-communicative operative communication with the sensor module portions. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that at least one of the sensor module portions has a 
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that at least one of the sensor module portions includes a temperature sensor having an adjustable sensor threshold value and a sensor control device configured to set the sensor threshold value of the adjustable temperature sensor. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that at least one firefighting system coupled to the smoke and fire source detection system via the data and energy supply conductor path, wherein the at least one firefighting system includes a firefighting control device and a firefighting device configured to be activated by the firefighting control device. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 12, a combination of limitations that at least one of the sensor module portions of the smoke and fire source detection system is adhesively fastened behind a cabin monument of the aircraft, behind an interior cladding element of the aircraft or behind a cockpit fitting 
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 14, a combination of limitations that fastening one or more of the sensor module portions of the flexible printed circuit board at spatially separated locations to be monitored for the formation of smoke or fire sources; assigning a location at which smoke or a fire source has been detected to a respective one of the sensor module portions in response to one of the temperature sensor and/or smoke detector of the respective sensor module portion detecting smoke or the fire source; and outputting through the electronic control device at the data and energy supply interface a warning signal which gives the postulated location of the formation of smoke or fire sources on the basis of the one or more sensor module portions detecting the smoke or fire source. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 15, a combination of limitations that an adhesive layer on a side of the film substrate layer opposite to a side on which is the electrical conductor layer. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 15, a combination of limitations that the data path includes bus lines extending from the first end portion to the second end portion and connected to each of the sensor module .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amimori (US 20180242912) discloses a sensor system with controller on a flexible substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BINH B TRAN/Primary Examiner, Art Unit 2848